Exhibit 10.56
Laureate Education, Inc.
Common Stock and Restricted Stock Units Notice
under the
Laureate Education, Inc.
Amended and Restated 2013 Long-Term Incentive Plan

Name of Grantee:

This Notice evidences the award of (1) Common Stock and (2) restricted stock
units (each, an “RSU,” and collectively, the “RSUs”) of Laureate Education,
Inc., a Delaware public benefit corporation (“Laureate” or the “Company”), that
have been granted to you pursuant to the Laureate Education, Inc. Amended and
Restated 2013 Long-Term Incentive Plan, as may be amended from time to time (the
“Plan”) and conditioned upon your agreement to the terms of the attached
Restricted Stock Units Agreement (the “Agreement”). This Notice constitutes part
of and is subject to the terms and provisions of the Agreement and the Plan,
which are incorporated by reference herein. Each RSU is equivalent in value to
one share of Laureate’s Common Stock and represents Laureate’s commitment to
issue one share of Laureate’s Common Stock at a future date, subject to the
terms of the Agreement and the Plan.
Grant Date: May 12, 2020
Number of Common Stock: [⸱]
Number of RSUs: [⸱]
Vesting Schedule: The grant of Common Stock is not subject to any vesting
requirements and shall be delivered to you as soon as practicable following the
Grant Date. RSUs are nonvested and forfeitable as of the Grant Date. So long as
you continue to serve as a director on the Board of Directors of Laureate (a
“Director”) continuously from the Grant Date through the applicable vesting
dates below (each, a “Vesting Date”), the RSUs shall become vested pursuant to
the following schedule:

Vesting Date
Number of RSUs that become vested:
June 30, 2020
[⸱]
September 30, 2020
[⸱]
December 31, 2020
[⸱]

If, before a Vesting Date, you cease to serve as a Director due to your death or
Disability, you will vest on your termination date in the number of RSUs that
would have vested had you remained a Director until the next scheduled Vesting
Date.
If there is a Change in Control and you cease to serve as a Director because
Laureate or its successor terminates your service relationship, you will become
fully vested in all remaining unvested RSUs on the date of the termination of
such service.

Laureate Education, Inc.Date

I acknowledge that I have carefully read the Agreement, the Plan, and Plan
prospectus. I agree to be bound by all of the provisions set forth in the
Agreement and Plan. I also consent to electronic delivery of all notices or
other information with respect to the Common Stock and RSUs or the Company.



Signature of GranteeDate





--------------------------------------------------------------------------------



Laureate Education, Inc.
Common Stock and Restricted Stock Units Agreement
under the
Laureate Education, Inc.
Amended and Restated 2013 Long-Term Incentive Plan
1. Terminology. Unless otherwise provided in this Agreement or the Notice,
capitalized terms used herein are defined in the Glossary at the end of this
Agreement or in the Plan.
2. Vesting. All of the RSUs are nonvested and forfeitable as of the Grant Date.
So long as you remain as a Director continuously from the Grant Date through the
applicable Vesting Date, the RSUs will become vested and nonforfeitable in
accordance with the vesting provisions set forth in the Notice. None of the RSUs
will become vested and nonforfeitable after you cease to provide services to the
Company as a Director. The grant of Common Stock is not subject to any vesting
requirements and shall be delivered to you as soon as practicable on or
following the Grant Date.
3. Termination of Service. Unless otherwise provided in the Notice, if you cease
to provide services to the Company as a Director for any reason, all RSUs that
are not then vested and nonforfeitable will be forfeited to the Company
immediately and automatically upon such cessation without payment of any
consideration therefor and you will have no further right, title or interest in
or to such RSUs or the underlying shares of Common Stock.
4. Restrictions on Transfer. Neither this Agreement nor any of the RSUs may be
assigned, transferred, pledged, hypothecated or disposed of in any way, whether
by operation of law or otherwise, and the RSUs shall not be subject to
execution, attachment or similar process. All rights with respect to this
Agreement and the RSUs shall be exercisable during your lifetime only by you or
your guardian or legal representative. Notwithstanding the foregoing, the RSUs
may be transferred upon your death by last will and testament or under the laws
of descent and distribution.
5. Settlement of RSUs.
(a) Manner of Settlement. Assuming you are continually serving as a Director on
such Vesting Date, Laureate shall issue to you, in settlement of your RSUs, the
number of whole shares of Common Stock that equals the number of whole RSUs that
become vested, and such vested RSUs will terminate and cease to be outstanding
upon such issuance of the shares. Upon issuance of such shares of Common Stock,
Laureate will determine the form of delivery (e.g., a stock certificate or
electronic entry evidencing such shares) and may deliver such shares of Common
Stock on your behalf electronically to Laureate’s designated stock plan
administrator or such other broker-dealer as Laureate may choose at its sole
discretion, within reason.
(b) Timing of Settlement. Your RSUs will be settled by Laureate, via the
issuance of Common Stock as described herein, as soon as practicable on or
following the applicable Vesting Date. However, if a scheduled issuance date
falls on a Saturday, Sunday or federal holiday, such issuance date shall instead
fall on the next following day that the principal executive offices of the
Company are open for business.
6. Tax Withholding. You are not an employee of the Company, and therefore, it
shall be your responsibility to determine and pay any federal, state, local or
foreign taxes required by law to be paid as a result of the grant of Common
Stock or grant or vesting of the RSUs under the Notice.
7. Adjustments to RSUs for Corporate Transactions and Other Events.
(a) Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of outstanding RSUs shall, without further action of the Administrator,
be adjusted to reflect such event; provided, however, that any fractional RSUs
resulting from any such adjustment shall be eliminated. Adjustments under this
paragraph will be



--------------------------------------------------------------------------------



made by the Administrator, whose determination as to what adjustments, if any,
will be made and the extent thereof will be final, binding and conclusive.
(b) Merger, Consolidation and Other Events. If the Company shall be the
surviving or resulting corporation in any merger or consolidation and the Common
Stock shall be converted into other securities, the RSUs shall pertain to and
apply to the securities to which a holder of the number of shares of Common
Stock subject to the RSUs would have been entitled. If the stockholders of the
Company receive by reason of any distribution in total or partial liquidation or
pursuant to any merger of the Company or acquisition of its assets, securities
of another entity or other property (including cash), then the rights of the
Company under this Agreement shall inure to the benefit of the Company’s
successor, and this Agreement shall apply to the securities or other property
(including cash) to which a holder of the number of shares of Common Stock
subject to the RSUs would have been entitled, in the same manner and to the same
extent as the RSUs.
8. NonGuarantee of Service Relationship. Nothing in the Plan or this Agreement
shall alter your service relationship with the Company as a Director or in any
other capacity, nor be construed as a contract of service relationship between
the Company and you, or as a contractual right of you to continue in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to terminate your services as a Director and whether or not
such termination results in the forfeiture of any nonvested and forfeitable RSUs
or any other adverse effect on your interests under the Plan.
9. Rights as Stockholder (RSUs). You shall not have any of the rights of a
stockholder with respect to any shares of Common Stock that may be issued in
settlement of the RSUs until such shares of Common Stock have been issued to
you. No adjustment shall be made for dividends, distributions, or other rights
for which the record date is prior to the date such shares are issued, except as
provided in Section 10 of the Plan.
10. The Company’s Rights. The existence of the RSUs shall not affect in any way
the right or power of the Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations, or other changes in the
Company's capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of the Company's assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.
11. Restrictions on Issuance of Shares. The issuance of shares of Common Stock
under this Agreement and shares of Common Stock issued upon settlement of the
RSUs shall be subject to and in compliance with all applicable requirements of
federal, state, or foreign law with respect to such securities. No shares of
Common Stock may be issued hereunder if the issuance of such shares would
constitute a violation of any applicable federal, state, or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Common Stock may then be listed. The inability of
the Company to obtain from any regulatory body having jurisdiction the
authority, if any, deemed by the Company’s legal counsel to be necessary to the
lawful issuance of any shares of Common Stock or shares of Common Stock subject
to the RSUs shall relieve the Company of any liability in respect of the failure
to issue such shares as to which such requisite authority shall not have been
obtained. As a condition to the settlement of the RSUs, the Company may require
you to satisfy any qualifications that may be necessary or appropriate, to
evidence compliance with any applicable law or regulation, and to make any
representation or warranty with respect thereto as may be requested by the
Company.
12. Notices. All notices and other communications made or given pursuant to this
Agreement shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company, or in the case of notices
delivered to the Company by you, addressed to the Administrator, care of the
Company for the attention of its Secretary at its principal executive office or,
in either case, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be
2

--------------------------------------------------------------------------------



available to the parties. Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this award of Common Stock and RSUs by electronic means or to request
your consent to participate in the Plan or accept this award of Common Stock and
RSUs by electronic means. You hereby consent to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
13. Entire Agreement. This Agreement, together with the relevant Notice and the
Plan, contain the entire agreement between the parties with respect to the
Common Stock and RSUs granted hereunder. Any oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the execution of this Agreement with respect to the Common Stock and
RSUs granted hereunder shall be void and ineffective for all purposes.
14. Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the RSUs
as determined in the discretion of the Administrator, except as provided in the
Plan or in a written document signed by each of the parties hereto.
15. Section 409A. This Agreement is intended to company with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement company with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by you on account of non-compliance with
Section 409A of the Code.
16. No Obligation to Minimize Taxes. The Company has no duty or obligation to
minimize the tax consequences to you of this award of Common Stock and RSUs and
shall not be liable to you for any adverse tax consequences to you arising in
connection with this award. You are hereby advised to consult with your own
personal tax, financial and/or legal advisors regarding the tax consequences of
this award and by signing the Notice, you have agreed that you have done so or
knowingly and voluntarily declined to do so.
17. Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan. In the event of any ambiguity in this Agreement or any
matters as to which this Agreement is silent, the Plan shall govern. A copy of
the Plan is available upon request to the Administrator.
18. No Funding. This Agreement constitutes an unfunded and unsecured promise by
the Company to issue shares of Common Stock now or in the future in accordance
with its terms. You have the status of a general unsecured creditor of the
Company as a result of receiving the grant of RSUs.
19. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Maryland, without regard to its provisions
concerning the applicability of laws of other jurisdictions. As a condition of
this Agreement, you agree that you will not bring any action arising under, as a
result of, pursuant to or relating to, this Agreement in any court other than a
federal or state court in the districts which include Baltimore, Maryland, and
you hereby agree and submit to the personal jurisdiction of any federal court
located in the district which includes Baltimore, Maryland or any state court in
the district which includes Baltimore, Maryland. You further agree that you will
not deny or attempt to defeat such personal jurisdiction or object to venue by
motion or other request for leave from any such court.
20. Resolution of Disputes. Any dispute or disagreement which shall arise under,
or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Administrator in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by
3

--------------------------------------------------------------------------------



the Administrator under or pursuant to this Agreement and any interpretation by
the Administrator of the terms of this Agreement, will be final, binding and
conclusive on all persons affected thereby. You agree that before you may bring
any legal action arising under, as a result of, pursuant to or relating to, this
Agreement you will first exhaust your administrative remedies before the
Administrator. You further agree that in the event that the Administrator does
not resolve any dispute or disagreement arising under, as a result of, pursuant
to or relating to, this Agreement to your satisfaction, no legal action may be
commenced or maintained relating to this Agreement more than twenty-four (24)
months after the Administrator’s decision.
21. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.
22. Electronic Delivery of Documents. By your signing the Notice, you (i)
consent to the electronic delivery of this Agreement, all information with
respect to the Plan, the Common Stock and the RSUs, and any reports of the
Company provided generally to the Company’s stockholders; (ii) acknowledge that
you may receive from the Company a paper copy of any documents delivered
electronically at no cost to you by contacting the Company by telephone or in
writing; (iii) further acknowledge that you may revoke your consent to the
electronic delivery of documents at any time by notifying the Company of such
revoked consent by telephone, postal service or electronic mail; and (iv)
further acknowledge that you understand that you are not required to consent to
electronic delivery of documents.
23. No Future Entitlement. By your signing the Notice, you acknowledge and agree
that: (i) the grant of Common Stock and RSU award is a one-time benefit which
does not create any contractual or other right to receive future grants of
Common Stock or RSUs, or compensation in lieu of RSUs, even if Common Stock or
RSUs have been granted repeatedly in the past; and (ii) all determinations with
respect to any such future grants and the terms thereof will be at the sole
discretion of the Administrator.
24. Personal Data.
(a) Data Collected and Purposes of Collection. You understand that the Company,
acting as controller, as well as the employing Affiliate, may collect, to the
extent permissible under applicable law, certain personal information about you,
including name, home address and telephone number, information necessary to
process the Common Stock and RSUs (e.g., mailing address for a check payment or
bank account wire transfer information), date of birth, social insurance number
or other identification number, salary, nationality, job title, employment
location, any capital shares or directorships held in the Company (but only
where needed for legal or tax compliance), any other information necessary to
process mandatory tax withholding and reporting, details of all Common Stock and
RSUs granted, canceled, vested, unvested or outstanding in your favor, and where
applicable service termination date and reason for termination (all such
personal information is referred to as “Data”). The Data is collected from you,
the employing Affiliate, and from the Company, for the exclusive purpose of
implementing, administering and managing the Plan pursuant to the terms of this
Agreement. The legal basis (that is, the legal justification) for processing the
Data is to perform this Agreement. The Data must be provided in order for you to
participate in the Plan and for the parties to this Agreement to perform their
respective obligations thereunder. If you do not provide Data, you will not be
able to participate in the Plan and become a party to this Agreement.
(b) Transfers and Retention of Data. You understand that the employing Affiliate
will transfer Data to the Company for purposes of plan administration. The
Company and the employing Affiliate may also transfer your Data to other service
providers (such as accounting firms, payroll processing firms or tax firms), as
may be selected by the Company in the future, to assist the Company with the
implementation, administration and management of this Agreement. You understand
that the recipients of the Data may be located in the United States, a country
that does not benefit from an adequacy decision issued by the European
Commission. Where a recipient is located in a country that does not benefit from
an adequacy decision, the transfer of the Data to that recipient will be made
pursuant to Binding Corporate Rules, a copy of which may be obtained from the
Company’s privacy officer You understand that Data will be held only as long as
is necessary to implement, administer and manage your rights and
4

--------------------------------------------------------------------------------



obligations under this Agreement, and for the duration of the relevant statutes
of limitations, which may be longer than the term of this Agreement.
(c) Your Rights in Respect of Data. The Company will take steps in accordance
with applicable legislation to keep Data accurate, complete and up-to-date. You
are entitled to have any inadequate, incomplete or incorrect Data corrected
(that is, rectified). You also have the right to request access to your Data as
well as additional information about the processing of that Data. Further, you
are entitled to object to the processing of Data or have your Data erased, under
certain circumstances. As from May 25, 2018, and subject to conditions set forth
in applicable law, you also are entitled to (i) restrict the processing of your
Data so that it is stored but not actively processed (e.g., while the Company
assesses whether you are entitled to have Data erased) and (ii) receive a copy
of the Data provided pursuant to this Agreement or generated by you, in a common
machine-readable format. To exercise your rights, you may contact the local
human resources representative. You may also contact the relevant data
protection supervisory authority, as you have the right to lodge a complaint.
{Glossary begins on next page}


5


--------------------------------------------------------------------------------

Exhibit 10.56
GLOSSARY
(a) “Administrator” means the Board of Directors of Laureate Education, Inc. or
such committee or committees appointed by the Board to administer the Plan.
(b) “Agreement” means this document, as amended from time to time, together with
the Plan which is incorporated herein by reference.
(c) “Board of Directors” means the Board of Directors of the Company.


(d) “Change in Control” means the first of the following to occur: (i) a Change
in Ownership of Laureate or Wengen, or (ii) a Change in the Ownership of Assets
of Laureate, as described herein and construed in accordance with Code section
409A.


1.A “Change in Ownership of Laureate or Wengen” shall occur on the date that any
one Person acquires, or Persons Acting as a Group acquire, in a single
transaction or a series of related transactions, ownership of:
(A) the capital stock of Laureate that, together with the stock held by such
Person or Group, constitutes more than 50% of the total voting power of the
capital stock of Laureate. However, if any one Person is, or Persons Acting as a
Group are, considered to own more than 50% of the total voting power of the
capital stock of Laureate, the acquisition of additional stock by the same
Person or Persons Acting as a Group is not considered to cause a Change in
Ownership of Laureate or to cause a Change in Effective Control of Laureate (as
described below). An increase in the percentage of capital stock owned by any
one Person, or Persons Acting as a Group, as a result of a transaction in which
Laureate acquires its stock in exchange for property will be treated as an
acquisition of stock; or
(B)partnership interests of Wengen that, together with the partnership interests
held by such Person or Group, constitutes more than 50% of the partnership
interests of Wengen. However, if any one Person is, or Persons Acting as a Group
are, considered under the Wengen Limited Partnership Agreement, as the same is
in effect from time to time, to own two percent (2%) or more of the partnership
interests of Wengen on the effective date of this Plan, the acquisition of
additional partnership interests by the same Person or Persons Acting as a Group
is not considered to cause a Change in Ownership of Laureate or Wengen.

        (ii) A “Change in the Ownership of Assets of Laureate” shall occur on
the date that any one Person acquires, or Persons Acting as a Group acquire (or
has or have acquired during the 12-month period ending on the date of the most
recent acquisition by such Person or Persons), assets from Laureate that have a
total gross fair market value equal to or more than 80% of the total gross fair
market value of all of the assets of Laureate immediately before such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of Laureate, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.
The following rules of construction apply in interpreting the definition of
Change in Control:
(A) A Person means any individual, entity or group within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended, other
than (1) employee benefit plans sponsored or maintained by Laureate and by
entities controlled by Laureate, (2) Wengen or entities controlled by Wengen, or
(3) an underwriter of the capital stock of Laureate in a registered public
offering.
(B) Persons will be considered to be Persons Acting as a Group (or Group) if
they are owners of a corporation that enters into a merger, consolidation,
purchase or



--------------------------------------------------------------------------------



acquisition of stock, or similar business transaction with the corporation. If a
Person owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a Group with other shareholders only with respect to
the ownership in that corporation before the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.
Persons will not be considered to be acting as a Group solely because they
purchase assets of the same corporation at the same time or purchase or own
stock of the same corporation at the same time, or as a result of the same
public offering.
(C) A Change in Control shall not include a transfer of assets to a related
person as described in Code section 409A or a public offering of capital stock
of Laureate.
(D) For purposes of the definition of Change in Control, Section 318(a) of the
Code applies to determine stock ownership. Stock underlying a vested option is
considered owned by the individual who holds the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option). For purposes of the preceding sentence, however, if
a vested option is exercisable for stock that is not substantially vested (as
defined by Treasury Regulation §1.83-3(b) and (j)), the stock underlying the
option is not treated as owned by the individual who holds the option.


(e) “Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and other guidance promulgated thereunder.
(f) “Common Stock” means the Class A common stock, US$.004 par value per share,
of Laureate Education, Inc.
(g) “Company” means Laureate and its Subsidiaries.
(h) “Disability” means “Total Disability” as such term may be defined in any
employment agreement in effect at the time of termination of employment between
you and Laureate or any of its Subsidiaries, or, if there is no such employment
agreement or such term is not defined therein, “Disability” shall mean the
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve months. The Board of Directors may require such
proof of total and permanent disability as the Board of Directors in its sole
discretion deems appropriate and the Board of Directors’ good faith
determination as to whether the Grantee is totally and permanently disabled
shall be final and binding on all parties concerned.
(i) “Grant Date” means the effective date of a grant of Common Stock and RSUs
made to you as set forth in the Notice.
(k) “Notice” means the statement, letter or other written notification provided
to you by the Company setting forth the terms of a grant of Common Stock and
RSUs made to you.
(l) “You” or “Your” means the recipient of the Common Stock and RSUs as
reflected on the applicable Notice. Whenever the word “you” or “your” is used in
any provision of this Agreement under circumstances where the provision should
logically be construed, as determined by the Administrator, to apply to the
estate, personal representative, or beneficiary to whom the Common Stock and
RSUs may be transferred by will or by the laws of descent and distribution, the
words “you” and “your” shall be deemed to include such person.
{End of Agreement}
2